DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         CHRISTOPHER PAKURIS and VERONICA PAKURIS,
                        Appellants,

                                    v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                              No. 4D19-3066

                           [January 7, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   William   L.   Roby,   Judge;   L.T.  Case    No.
432013001730CAAXMX.

  William N. Swift of William N. Swift, P.A., Palm City, and Jennifer S.
Carroll of the Law Offices of Jennifer S. Carroll, P.A., Jupiter, for
appellants.

  Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, PLC, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.